DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-20, filed September 8, 2020, which are pending in this application.
Specification
The disclosure is objected to because of the following informalities: para. 0028 recites, “SPANDEX®”, but spandex is a generic term and should be recited as “spandex”.  Appropriate correction is required.
The use of the terms “lycra” (para. 0028), “Mylar®”, “Melinex®”, and “Hostaphan®” (para. 0064), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggests amending to recite, “LYCRA®”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverberg (US 2016/0135517) in view of Mills (WO 94/23677).
Regarding claim 1, Silverberg discloses a cooling system kit (200) comprising: a cooling vest (see annotated Fig. 12) comprising: a front portion (see annotated Fig. 12), a back portion (see annotated Fig. 12), and a pair of shoulder regions extending between the front portion and the back portion (see annotated Fig. 12), and one or more pockets (60, 72, 68, 80, 90) located on one or more of the front portion and the back portion (60, 72, 68, 80 located on front portion and 90 located on the back portion); an icepack (62, 154, or 155, see para. 0045 where the temperature regulating elements can be ice packs) configured to be positioned within the one or more pockets of the cooling vest (as disclosed in para. 0045) and an upper-torso garment (see annotated Fig. 12) configured to be worn over the cooling vest (as can be seen in Fig. 12), the upper-torso garment comprising: a torso portion (body 12), and a first sleeve (50) and a second sleeve (52) each extending from the torso portion (at arm holes 30/40).
Silverberg discloses wherein the upper-torso garment can be made of a thermally insulating fabric (see para. 0038), but does not expressly disclose the upper-torso garment comprising a reflective outer surface, and a plurality of apertures uniformly distributed on the upper-torso garment.
Mills teaches a thermally insulating jacket wherein the upper-torso garment (jacket for humans) comprising a reflective outer surface, and a plurality of apertures uniformly distributed on the upper-torso garment (see p. 14, 2nd full para. and Fig. 2a).
Silverberg and Mills teach analogous inventions in the field of thermally insulating jackets.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the upper-torso garment of Silverberg of the perforated reflective material as taught by Mills as “the reflective material prevents heat loss, while the perforation prevent build up of water vapour” (see p. 2, 1st para. of Mills).
Regarding claim 2, the modified kit of Silverberg discloses wherein the first sleeve (50 of Silverberg) is a long sleeve (as seen in Fig. 1 of Silverberg), and wherein the second sleeve (52 of Silverberg) is a long sleeve (as seen in Fig. 1 of Silverberg).
Regarding claim 4, the modified kit of Silverberg discloses wherein an inner surface of the upper- torso garment is substantially non-reflective (see p. 15, final para. to p. 16 of Mills, where a polyethylene is laminated to the base film, and as polyethylene is not metallic, the inner surface is therefore substantially non-reflective).
Regarding claim 5, the modified kit of Silverberg discloses wherein the cooling vest, the icepack, and the upper-torso garment are packaged together (as when the jacket is worn with the vest attached and the icepacks within the pockets, it comprises a complete package).
Regarding claim 6, the modified kit of Silverberg discloses wherein the cooling vest includes at least a first shoulder strap (202 of Silverberg) disposed over one of the pair of shoulder regions (see annotated Fig. 12 of Silverberg) of the cooling vest (as the shoulder regions are comprised of the straps, the straps are therefore disposed over the shoulder regions of the completed vest).
Regarding claims 19-20, the modified kit of Silverberg discloses a method of using the kit of claim 1 (see claim 1 above) comprising: inserting the icepack into the one or more pockets of the cooling vest; and donning the upper-torso garment [claim 19] and  wherein prior to inserting the icepack into the one or more pockets of the cooling vest, filling the icepack with a filler substance and chilling the filler substance  [claim 20] as it has been held that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP 2112.02.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Silverberg and Mills, as applied to claim 1 above, and further in view of Montoya (US 2017/0340027).
Regarding claim 3, the modified kit of Silverberg and Mills discloses all the limitations of claim 1 above, but does not expressly disclose wherein the upper-torso garment further comprises a hood extending from a neck opening of the torso portion.
Montoya teaches an insulating jacket wherein the upper-torso garment (100) comprising a hood (1100, as disclosed in para. 0026) extending from a neck opening of the torso portion (as can be understood from in Fig. 10 showing hoods are attached to neck openings).
Silverberg and Montoya teach analogous inventions in the field of thermally insulating jackets.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a hood to the upper-torso garment of Silverberg as taught by Montoya as the hood can further protect the wearer from inclement weather and UV radiation when the garment is worn for outdoor sporting or therapeutic purposes.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Silverberg and Mills, as applied to claims 1 and 6 above, further in view of Vo (US 6421839).
Regarding claim 7, the modified kit of Silverberg discloses all the limitations of claims 1 and 6 above, but does not expressly disclose wherein the icepack includes an aperture, and wherein the first shoulder strap is configured to extend through the aperture.
Vo teaches a pack (22) disposed in a pocket (16) on a garment (10), wherein the pack includes an aperture (38); and wherein the first strap (40), the at least one strap comprising at least a first end (end that extends through 38, see Fig. 3); wherein the first strap is configured to extend through the aperture (as can be seen in Fig. 3).
Silverberg (as modified by Mills) and Vo teach analogous inventions in the field of garments with packs disposed in pockets on the outer surface of the garment to provide comfort to the wearer.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a strap extending through an aperture of an icepack of Silverberg as taught by Vo in order “to further restrain the [pack] by applying some form of securement directly to the [pack] which connects to the [garment]” (col. 3, lines 30-32 of Vo) so that the pack “is maintained without any possibility of ejection or partial ejection” (col. 1, lines 40-41 of Vo).
When used in combination, as the strap is placed upward above the pack as shown in Fig. 2 of Vo, when used in the modified kit of Silverberg, the strap would also be placed directly above the pack and would therefore be considered a shoulder strap disposed over a shoulder region of the garment.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the system, there would be a reasonable expectation for the structures of the system to perform such functions, as Examiner has explained after each functional limitation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Silverberg and Mills as applied to claim 1 above, and further in view of Blackwell (US 2018/0243486).
Regarding claim 8, the modified kit of Silverberg discloses all the limitations of claim 1 above, but does not expressly disclose wherein the one or more pockets on the cooling vest include a stretch material on a front portion of the one or more pockets and a non-stretch material on a back portion of the one or more pockets.
Blackwell teaches a system for maintain an item in a pocket on a garment wherein the one or more pockets (9) include a stretch material on a front portion of the one or more pockets (as disclosed in para. 0037) and a non-stretch material on a back portion of the one or more pockets (as the main panel of the garment which forms the back portion of the pockets is a non-stretchable material as disclosed in para. 0037).
Silverberg (as modified by Mills) and Blackwell teach analogous inventions in the field of garments with pockets designed to hold bulky contents.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the base of a non-stretchable fabric with the pocket of the kit of Silverberg formed thereon of a stretchable fabric as taught by Blackwell in order to allow the pockets to stretch so that they may fit items that are larger than the unstretched dimensions of the pocket and may fit items in addition to the icepack already places therein.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Silverberg and Mills, as applied to claim 1 above, and further in view of Williams (US 2005/0223465).
Regarding claim 9, the modified kit of Silverberg discloses all the limitations of claim 1, but does not expressly disclose wherein the icepack includes a flexion area corresponding to an area at which a front portion of the icepack and a back portion of the icepack are affixed to each other.
Williams teaches a vest with ice packs in pockets wherein the icepack (42 and/or 45 of Williams) includes a one flexion area (49 of Williams) corresponding to an area at which a front portion of the icepack and a back portion of the icepack are affixed to each other (as can be seen in Fig. 5 of Williams).
	Silverberg (as modified by Mills) and Williams teach analogues inventions in the field of vests with pockets containing ice packs.  Therefore, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add flexion areas to the icepacks of Silverberg as taught by Williams as such an area “ensures that water remains distributed throughout the insert” (see para. 0029 of Williams).

Claims 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverberg in view of Mills and further in view of Montoya (US 2017/0340027).
Regarding claim 10, Silverberg discloses cooling system kit (200) comprising: a cooling vest (see annotated Fig. 12) comprising: a front portion (see annotated Fig. 12),  a back portion (see annotated Fig. 12), and a pair of shoulder regions extending between the front portion and the back portion (see annotated Fig. 12), and two or more pockets (60, 72, 68, 80, 90) located on one or more of the front portion and the back portion (60, 72, 68, 80 located on front portion and 90 located on the back portion); a first icepack ( any of 62, 154, or 155, see para. 0045 where the temperature regulating elements can be ice packs) configured to be positioned within the two or more pockets of the cooling vest (as disclosed in para. 0045); and an upper-torso garment (see annotated Fig. 12) configured to be worn over the cooling vest (as can be seen in Fig. 12), the upper-torso garment comprising: a torso portion (body 12), a first long sleeve  (50, shown as long in Fig. 1) and a second long sleeve (52, shown as long in Fig. 1) each extending from the torso portion (at arm holes 30/40).
Silverberg discloses wherein the upper-torso garment can be made of a thermally insulating fabric (see para. 0038), but does not expressly disclose a hood extending from a neck opening of the torso portion, a reflective outer surface, and a plurality of apertures uniformly distributed on the upper-torso garment.
Mills teaches a thermally insulating jacket wherein the upper-torso garment (jacket for humans) comprising a reflective outer surface, and a plurality of apertures uniformly distributed on the upper-torso garment (see p. 14, 2nd full para. and Fig. 2a).
Silverberg and Mills teach analogous inventions in the field of thermally insulating jackets.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the upper-torso garment of Silverberg of the perforated reflective material as taught by Mills as “the reflective material prevents heat loss, while the perforation prevent build up of water vapour” (see p. 2, 1st para. of Mills).
The combination of Silverberg and Mills does not expressly disclose the upper-torso garment comprising a hood extending from a neck opening of the torso portion.
Montoya teaches an insulating jacket wherein the upper-torso garment (100) comprising a hood (1100, as disclosed in para. 0026) extending from a neck opening of the torso portion (as can be understood from in Fig. 10 showing hoods are attached to neck openings).
Silverberg, Mills, and Montoya teach analogous inventions in the field of thermally insulating jackets.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a hood to the upper-torso garment of Silverberg as taught by Montoya as the hood can further protect the wearer from inclement weather and UV radiation when the garment is worn for outdoor sporting or therapeutic purposes.
Regarding claim 11, the modified kit of Silverberg discloses wherein the cooling vest, the icepack, and the upper-torso garment are packaged together (as when the jacket is worn with the vest attached and the icepacks within the pockets, it comprises a complete package).
Regarding claim 12, the modified kit of Silverberg discloses wherein the cooling vest, the first icepack, and the upper-torso garment are packaged separately (the invention can be disassemble then the elements are separate and therefore packaged separately). 
Regarding claim 13, the modified kit of Silverberg discloses wherein the cooling vest includes at least a first shoulder strap (202 of Silverberg) disposed over a first should region of the pair of shoulder regions (see annotated Fig. 12 of Silverberg) and a second shoulder strap (204 of Silverberg) that extends over a second shoulder region of the pair of shoulder regions (see annotated Fig. 12 of Silverberg) (as the shoulder regions are comprised of the straps, the straps are therefore disposed over the shoulder regions of the completed vest).
	Regarding claim 14, the modified kit of Silberberg discloses further comprising a second icepack (any of 62, 154, or 155 that is not being used as the first icepack, see para. 0045 where the temperature regulating elements can be ice packs) configured to be positioned within the two or more pockets of the cooling vest (as disclosed in para. 0043).
Regarding claim 17, the modified kit of Silverberg discloses wherein an inner surface of the upper- torso garment is substantially non-reflective (see p. 15, final para. to p. 16 of Mills, where a polyethylene is laminated to the base film, and as polyethylene is not metallic, the inner surface is therefore substantially non-reflective).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Silverberg, Mills, and Montoya, as applied to claim 10 above, and further in view of Williams.
Regarding claim 16, the modified kit of Silverberg discloses all the limitations of claim 10, but does not expressly disclose wherein the first icepack includes a flexion area corresponding to an area at which a front portion of the first icepack and a back portion of the first icepack are affixed to each other.
Williams teaches a vest with ice packs in pockets wherein the icepack (42 and/or 45 of Williams) includes a one flexion area (49 of Williams) corresponding to an area at which a front portion of the icepack and a back portion of the icepack are affixed to each other (as can be seen in Fig. 5 of Williams).
	Silverberg (as modified by Mills) and Williams teach analogues inventions in the field of vests with pockets containing ice packs.  Therefore, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add flexion areas to the icepacks of Silverberg as taught by Williams as such an area “ensures that water remains distributed throughout the insert” (see para. 0029 of Williams).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Silverberg, Mills, and Montoya, as applied to claim 10 above, and further in view of Blackwell.
Regarding claim 18, the modified kit of Silverberg discloses all the limitations of claim 10 above, but does not expressly disclose wherein the two or more pockets on the cooling vest include a stretch material on a front portion of the two or more pockets and a non-stretch material on a back portion of the one or more pockets.
Blackwell teaches a system for maintain an item in a pocket on a garment wherein the two or more pockets (9) include a stretch material on a front portion of the two or more pockets (as disclosed in para. 0037) and a non-stretch material on a back portion of the two or more pockets (as the main panel of the garment which forms the back portion of the pockets is a non-stretchable material as disclosed in para. 0037).
Silverberg (as modified by Mills and Montoya) and Blackwell teach analogous inventions in the field of garments with pockets designed to hold bulky contents.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the base of a non-stretchable fabric with the pocket of the kit of Silverberg formed thereon of a stretchable fabric as taught by Blackwell in order to allow the pockets to stretch so that they may fit items that are larger than the unstretched dimensions of the pocket and may fit items in addition to the icepack already places therein.


    PNG
    media_image1.png
    962
    754
    media_image1.png
    Greyscale


Annotated Fig. 12 (Silverberg)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 is allowable over the prior art of record as none of them, alone or in combination, disclose a kit comprising a cooling vest with shoulders straps and pockets and icepacks positioned in the pockets, and an upper-torso garment with long sleeves, a hood, a reflective outer surface, and a plurality of uniformed spaced apertures, where the vest has a configuration in which the shoulder straps extend through an aperture of each the corresponding ice pack.
The closest prior art is Silverberg, Mills, and Montoya. Williams does not teach the upper-torso garment having a a hood, a reflective outer surface, and a plurality of uniformed spaced apertures, and where the vest has a configuration in which the shoulder straps extend through an aperture of each the corresponding ice pack.  Mills a the upper-torso garment having reflective outer surface, and a plurality of uniformed spaced apertures, but does not teach the upper-torso garment having a hood, and where the vest has a configuration in which the shoulder straps extend through an aperture of each the corresponding ice pack.  Montoya teach the upper torso-garment having a hood, but does not teach where the vest has a configuration in which the shoulder straps extend through an aperture of each the corresponding ice pack. Modifying Silverberg, Mills, or Montoya to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shown are garments with pockets and/or shoulder strap, and wearable thermal packs.  For example, Enderby (US 2014/0188199) and Leavitt (US 2010/0057173) each teaches thermal packs suspended from a shoulder strap; Whitely (US 2015/0150716) teaches a thermal pack with attached strap; and Weissberg (US 6241711) teaches a thermal pack with straps, flex regions, and apertures.                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732